 PROB35                                                                                 Report and Order Terminating Supervision
 (Reg 3/93)                                                                                      Prior to Original Expiration Date



                              UNITED STATES DISTRICT COURT
                                           FOR THE
                             EASTERN DISTRICT OF NORTH CAROLINA.

 UNITED STATES OF AMERICA

                    v.                                           Crim. No. 7:21-CR-00091-D-1

.BRIAN JAMES HARMON

         On February 15, 2019, the above named was released from prison and commenced a term of
  supervised release for a period of36 months. The offender has complied with the rules and regulations of ·
 •supervised release and is no longer in ne.ed of supervision. It is accordingly recommended that the offender
. be discharged from supervision.

                                                        I declare under penalty of perjury that the foregoing
                                                        is true and correct.


                                                        /s/ Van R. Freeman, Jr.
                                                        Van R. Freeman, Jr.
                                                        Deputy Chief U.S. Probation Officer
                                                        150 Rowan Street Suite 110
                                                        Fayetteville; NC 28301
                                                        Phone: 910-354~2542
                                                        Executed On: July 23, 2021


                                            ORDER OF COURT
                                                                           .   .                    .
                         .              '                                          ·,       .            .                  .

        ·Pursuant to the above repo,rt, it is ordered that the offender be discharged from supervision arid that
·the proceedings in the case be terminated.

                                                                 , 2021.




                                                                ITames C. Dever III
                                                                U.S. District Judge




                Case 7:21-cr-00091-D Document 2 Filed 07/26/21 Page 1 of 1
